Submitted controversy determined in favor of plaintiff and question answered as follows: The defendant is indebted to the plaintiff in the sum of $5,089.90 with interest. Judgment is directed to be entered in favor of the plaintiff and against the defendant in the sum of $5,089.90 with interest at the rate of six per cent per annum from the 27th day of October, 1936, plus the costs and disbursements of this proceeding. All concur, except Taylor, J., who dissents and votes for judg*927ment in favor of the plaintiff in the sum of $787.11, plus the costs and disbursements from the time of the beginning of this action up to and including April 16, 1937. (Submitted controversy in an action by judgment creditor against liability insurance company.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.